202 F.2d 959
John M. WALKINGTON, d. b. a. J. W. Distributing Company, Petitioner,v.Daniel J. CONERTY, District Supervisor of the Twelfth Supervisory District of the Alcohol and Tobacco Tax Division of the Internal Revenue Service of the United States Treasury Department.
No. 14694.
United States Court of Appeals Eighth Circuit.
March 2, 1953.

J. Leo Connolly, Council Bluffs, Iowa, and Joseph H. Wendel, Milwaukee, Wis., for petitioner.
Charles H. Weston, Sp. Asst. to Atty. Gen., and Ralph S. Spritzer, Atty., Department of Justice, Washington, D. C., for respondent.
PER CURIAM.


1
Petition for Review of Order of the District Supervisor of the Twelfth Supervisory District of the Alcohol and Tobacco Tax Division of the Internal Revenue Service of the United States Treasury Department dismissed, on dismissal and withdrawal filed by petitioner.